t c summary opinion united_states tax_court michael fred wesner petitioner v commissioner of internal revenue respondent docket no 15745-09s filed date michael fred wesner pro_se alicia e elliott for respondent gerber judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue case respondent determined a dollar_figure income_tax deficiency for petitioner’s tax_year the deficiency is attributable to respondent’s disallowance of a claimed dependency_exemption deduction head_of_household filing_status and an earned_income_tax_credit we consider whether petitioner is entitled to a dependency_exemption deduction and or an earned_income_tax_credit background petitioner resided in arizona at the time that his petition was filed during petitioner was married to polly a wesner and he resided with her during the entire year petitioner has a minor child from a previous marriage to denise s tokar ms tokar on date an establishment and judgment and order court order regarding custody was filed in the arizona superior court pima county divorce court under that court order petitioner was obligated to pay monthly child_support of dollar_figure the court order awarded petitioner the right to claim the minor child as a federal tax exemption for the and tax years if petitioner has paid in full all current support and court ordered arrearage payments due for the calendar_year by december the federal 2petitioner conceded at trial that he was not entitled to head_of_household filing_status for his tax_year 3the parties’ stipulation of facts and the attached exhibits are incorporated by this reference tax exemption for the minor child ren shall be allocated as follows petitioner to claim ms tokar to claim three year pattern to continue ms tokar shall execute the necessary internal_revenue_service forms to transfer the exemption s consistent with the order note the exemptions are not allocated unless the current support obligation is greater than dollar_figure per year petitioner was also obligated to pay percent of the minor child’s unreimbursed medical and dental expenses in addition to future child_support petitioner was also ordered to pay past care and support of dollar_figure for date through date at the rate of dollar_figure per month during petitioner paid a total of dollar_figure to the divorce court to satisfy his child_support_obligations petitioner’s total monthly obligation including a dollar_figure handling fee was dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure accordingly petitioner had met his total support obligation for dollar_figure x dollar_figure allowing him to claim the federal dependency_exemption deduction under the court order petitioner approached ms tokar the custodial_parent immediately after the entry of the court order and arranged an appointment with her to execute the internal_revenue_service forms tax forms as ordered by the divorce court ms tokar did not appear at the appointed time and failed to execute the tax forms after petitioner’s attempt to obtain ms tokar’s signature failed he sought enforcement of the court order by service of legal process but he did not know her mailing address he requested ms tokar’s address from the agency to which he made the support payments and it refused to provide her address accordingly at the time his income_tax return was due petitioner did not have the required consent form executed by ms tokar and his income_tax return was filed without the form or any other documentation supporting his claim for the dependency_exemption deduction after more than months of trying to obtain ms tokar’s address petitioner hired a process server during date to find and serve her by the time the matter came before the divorce court it was too late for ms tokar to sign the tax forms the divorce court finding that petitioner had made support payments for and had qualified under the court order for the dependency_exemption deduction credited dollar_figure against petitioner’s future support payments beginning date the income_tax deficiency respondent determined for was dollar_figure discussion petitioner claimed a dependency_exemption deduction and earned_income_tax_credit for his tax_year sec_151 allows an exemption for a dependent as defined in sec_152 generally to be a qualifying_child for purposes of the dependency_exemption deduction the child must not provide over one-half of the child’s own support and must have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year see sec_152 b d a where parents of a child live apart for the last months of a calendar_year and the child receives more than one-half of the child’s support from both parents and is in the custody of one parent for more than one-half of the year the child is treated as the qualifying_child of the custodial_parent see sec_152 a petitioner is not the custodial_parent and we must look to sec_152 which provides the circumstances under which a noncustodial_parent may claim a dependency_exemption deduction sec_152 sets forth three possible exceptions to the bright-line_rule that the custodial_parent is entitled to the dependency_exemption deduction the one that could be applicable is set forth in sec_152 the custodial_parent signs a written declaration that such custodial_parent will not claim such child as a dependent and the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year no such document was executed and or attached to petitioner’s income_tax return and accordingly petitioner 4the child must also meet certain age requirements sec_152 does not meet the requirements of the statutory exception and is not entitled to claim the minor child as a dependent this is so even though a state court with jurisdiction over the parties to a divorce proceeding ordered that petitioner was entitled to the dependency_exemption deduction for and even though the custodial_parent had been ordered but failed to execute the consent form required by the federal statute the consent form requirement is in absolute terms and is unambiguous the congressional intent to relieve the commissioner of the administrative burden of sorting out multiple claims for the same dependent s has been expressed as a bright-line_rule and petitioner’s circumstances although compelling are without remedy in the context of the federal tax law see 114_tc_184 under sec_152 even if petitioner had attached the divorce court’s order to his income_tax return that would not have sufficed to entitle him to the deduction because the court order inter alia provided only a contingent release of the dependency_exemption deduction see miller v commissioner supra pincite thomas v commissioner tcmemo_2010_11 finally the fact that during petitioner received credit from the divorce court for the dollar_figure income_tax deficiency for is of no consequence to our consideration of whether petitioner is entitled to claim the minor child as a dependent for sec_32 permits an eligible_individual an earned_income_tax_credit against that individual’s tax_liability an individual without a qualifying_child may be eligible for an earned_income_tax_credit subject_to specified income limitations see revproc_2006_53 sec_3 2006_2_cb_996 however sec_32 provides that a married individual is entitled to the credit only if a joint_return is filed petitioner’s income_tax return was filed under the status head_of_household he now concedes that his return filing_status is married_filing_separately under those circumstances petitioner is not entitled to claim an earned_income_tax_credit to reflect the foregoing and petitioner’s concession decision will be entered for respondent
